Citation Nr: 0201120	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-07 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1968.  He died in July 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 decision of the Chicago, 
Illinois, VA Regional Office (RO).  The RO denied entitlement 
to recognition as the veteran's surviving spouse for VA death 
pension benefits.

In April 2000, the appellant presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1952.

2.  The appellant and the veteran were divorced in April 
1965.

3.  At the time of the veteran's death in July 1999, the 
appellant was not married to the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  The appellant was notified in the 
January 2000 decision on appeal that she and the veteran had 
divorced, which terminated her dependent status with the 
veteran.  In the March 2000 statement of the case, the RO 
provided the appellant with regulations pertaining to 
surviving spouses of a veteran.  In a September 2000 
supplemental statement of the case, the Hearing Officer 
provided both additional regulations that applied to the 
appellant's claim and more detailed reasons and bases as to 
why the appellant's claim was denied.  None of these 
determinations was returned by the United States Postal 
Service as undeliverable, and thus the appellant is presumed 
to have received these notifications.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant, and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purposes of entitlement to VA 
pension benefits.

The record shows that the veteran and the appellant were 
married in July 1952.  A divorce decree between the veteran 
and the appellant shows that they were divorced in April 1965 
in New Mexico.

In the veteran's original claim for VA benefits, filed in 
April 1972, he indicated that following his divorce with the 
appellant, he was married to another woman in February 1968.  
The record reflects that such marriage ended in divorce in 
December 1978.  

In September 1986, the veteran submitted a marriage 
certificate, showing he had married a third woman in August 
1986.  A divorce decree shows that their marriage was 
terminated in April 1987.

The July 1999 death certificate shows that the veteran's 
marital status when he died was "divorced."

The appellant has filed for VA pension benefits as the 
surviving spouse of the veteran.  On her claim for benefits 
filed in October 1998, the appellant stated that she and the 
veteran had married in July 1952 and had divorced in April 
1965.  She attached copies of their marriage license and 
divorce decree.

At an April 2000 RO hearing, the appellant testified that the 
Social Security Administration recognized her as the 
surviving spouse of the veteran and that she was receiving 
benefits from Social Security based upon the veteran's 
earnings during his lifetime.  She stated that even after 
they divorced, she would visit him periodically and that her 
visits lasted for two to three weeks at a time.  The 
appellant stated that she was with the veteran at the time of 
his death.  She testified that she had no knowledge of the 
divorce until the veteran's death in July 1999, when someone 
found the divorce decree.

"Marriage," for VA purposes, means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  A "spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements noted in 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  A "surviving 
spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirement of 38 C.F.R. § 3.1(j), who 
was the spouse of the veteran at the time of the veteran's 
death, and who (1) lived with the veteran continuously from 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse), and (2) has 
not remarried or (in cases not involving remarriage) has not, 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.350(b).

After a careful review of the evidence of record, the Board 
finds that the appellant cannot be considered to be the 
"surviving spouse" of the veteran.  At the time of the 
veteran's death in July 1999, he and the appellant were 
divorced.

The appellant was clearly not the veteran's spouse as defined 
by the above-noted law and regulations.  As stated above, the 
record reflects that the veteran remarried three other times 
prior to his death and that he was divorced at the time of 
his death.  There is no evidence to support the appellant's 
claim that she and the veteran were living together at the 
time of his death or had remarried following their divorce.

While the law and regulations provide an exception for those 
situations where a separation was caused by the misconduct of 
the veteran, or was procured by the veteran, without fault of 
the veteran's spouse, in the instant case, the veteran and 
the appellant were not merely separated at the time of his 
death, but were legally divorced.  The appellant did not 
state that she and the veteran had remarried, and the Board 
finds that there is no evidence in the record, other than the 
appellant's own statements, to establish that the appellant 
was living with the veteran as his spouse at the time of the 
veteran's death.

The appellant has also argued that she should be considered 
to be the veteran's surviving spouse since the Social 
Security Administration considers her to be the surviving 
spouse of the veteran under its laws.  However, the laws of 
the Social Security Administration have no bearing on the 
appellant's claim before VA.  Based upon VA law, the 
appellant cannot be considered to be the "surviving spouse" 
of the veteran. 

The law in this case is dispositive; therefore, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

